Name: Commission Regulation (EEC) No 874/81 of 1 April 1981 fixing the export levies on rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 81 Official Journal of the European Communities No L 88/25 COMMISSION REGULATION (EEC) No 874/81 of 1 April 1981 fixing the export levies on rice whereas Article 3 of Regulation (EEC) No 1432/76 specifies that when the export levy is being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice on the Community market on the one hand, and prices for rice and products processed from it on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium of supplies and trade on rice markets and furthermore, to take into account the economic aspect of the proposed exports and the need to avoid distur ­ bances on the Community market ; Whereas for the products listed in Article 1 (c) of Regulation (EEC) No 1418/76 the specific factors set out in Article 3 (2) of Regulation (EEC) No 1432/76 must also be taken into account ; Whereas the export levy may be varied if the world market situation or the specific requirements of certain markets make this necessary ; Whereas, if the levy system is to operate normally, the following should be used to calculate the levies :  for currencies the exchange rates for which are kept at any given moment whithin a band of 2-25 %, a conversion rate based on their actual parity ;  for other currencies a conversion rate based on the arithmetic mean of the spot market rates for each of these currencies against the Community curren ­ cies referred to in the preceding paragraph over a specified period ; Whereas it follows from applying the rules outlined above to the present situation on the market in rice, and in particular to quotations or prices for these products within the Community and on the world market, that the export levies should be fixed as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1432/76 of 21 June 1976 laying down general rules to be applied in the event of the rice market being disturbed (3), and in particular Article 4 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 21 of Regulation (EEC) No 1418/76 provides that measures may be taken when the quota ­ tions or prices on the world market for one or more products reach the level of Community prices ; whereas that situation is likely to continue and to deteriorate, thereby disturbing or threatening to disturb the Community market ; Whereas Regulation (EEC) No 1432/76 specifies that the quotations or prices on the world market shall be regarded as having reached the level of Community prices when they approach or exceed the threshold price ; whereas the continuation and the deterioration of that situation may be regarded as being likely to continue where an imbalance between supply and demand is established and where this imbalance is likely to persist, having regard to foreseeable produc ­ tion and market price trends ; Whereas the high level of prices in international trade could impede importation of rice into the Community or provoke exportation from the Community ; Whereas the situation described above can be said to exist at the present time ; whereas to ensure supplies in the Community an export levy should be intro ­ duced for certain categories of rice ; Whereas the threshold prices for husked rice, wholly milled rice and broken rice were fixed for the 1980/81 marketing year by Regulation (EEC) No 2121 /80 (4) ; HAS ADOPTED THIS REGULATION : Article 1 The export levy referred to in the first indent of Article 2 ( 1 ) of Regulation (EEC) No 1432/76 is hereby fixed as shown in the Annex for the products listed therein . (') OJ No L 166, 25 . 6 . 1976, p . 1 . (J) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 166, 25 . 6. 1976, p. 39 . b) OJ No L 206, 8 . 8 . 1980, p. 23 . Article 2 This Regulation shall enter into force on 2 April 1981 . No L 88/26 Official Journal of the European Communities 2. 4. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 1 April 1981 fixing the export levies on rice (ECU/tonne) CCT heading Description Levies No ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 22-58 2. Long grain 1-00 b) Husked rice : 1 . Round grain 28-22 2. Long grain 1-25 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain  2. Long grain  b) Wholly milled rice : 1 . Round grain  2. Long grain  III . Broken rice 14-06